Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered. 
In the Instant Amendment, Claims 31 and 47 has/have been amended; Claims 31 and 47 are independent claims. Claims 31-50 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement submitted on 1/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 31 and 47 in the remarks (pages 6-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20170285292).
Regarding claim 31, Chen teaches A camera module with a chamfer for an electronic device comprising:
at least one chamfer portion (Cf) with a shape that matches a shape of a corner of the electronic device and suitable for being installed at a corner of an electronic device frame, the shape of the at least one chamfer portion being different from a shape of other corners of the camera module which does not match the shape of the corner of the electronic device (Figs. 1-4; paras. 0030; camera module 100 has a chamfer portion Cf with a non-sharp shape different from a sharp shape of other corners of camera module 100; the sharp shape of other corners of camera module 100 is different than a non-sharp shape of the corner of the electronic device 100);
an optical lens (Fig. 4B; 414); and

wherein the photosensitive element is electrically connected to the circuit board, the lens holder supports the optical lens in a photosensitive path of the photosensitive element, and the lens holder has a light window providing the photosensitive element with a light path (Figs. 1, 4B; para. 0034).

Regarding claim 46, Chen teaches An electronic device, comprising:
a device body (Fig. 4A); and
a camera module with chamfer of claim 31, wherein the camera module is installed at a corner of a frame of the device body (Fig. 4A).

Claim(s) 47 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajiki et al (US 20040247311).
Regarding claim 47, Ajiki teaches A photosensitive component for a camera module with a chamfer comprising:
a photosensitive element (41);
a circuit board (42) including a circuit board chamfer (44), the photosensitive element being electrically connected and adhered to the circuit board (Figs. 2, 4); and
a lens holder (43) including a light window that provides the photosensitive element with a light path, and a lens holder chamfer (44), wherein the lens holder chamfer and the circuit board chamfer correspondingly form a first chamfer portion (44) or a chamfer structure with a shape that matches a shape of a corner of the camera module, the shape of the first chamfer portion being different from a 

Regarding claim 49, Ajiki teaches the photosensitive component according to claim 47, further include a light-transmitting element (filter 45), wherein the light-transmitting element is arranged on the light window, and the lens holder encapsulates peripheral sides of the light-transmitting element (Figs. 2, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170285292) in view of Ajiki et al (US 20040247311).
Regarding claim 32, Chen teaches everything as claimed in claim 31, but fails to teach

However, in the same field of endeavor Ajiki teaches
wherein the circuit board (42) and the lens holder (43) correspondingly have a circuit board chamfer and a lens holder chamfer (44), the circuit board chamfer and the lens holder chamfer are arranged at positions corresponding to each other, and the circuit board chamfer and the lens holder chamfer form the first chamfer portion (44) (Figs. 1, 4; para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in Chen to have wherein the circuit board and the lens holder correspondingly have a circuit board chamfer and a lens holder chamfer, the circuit board chamfer and the lens holder chamfer are arranged at positions corresponding to each other, and the circuit board chamfer and the lens holder chamfer form the first chamfer portion for having a circuit board outside of a lens holder configuration allowing the camera module to be easy exchange and repair yielding a predicted result.

Regarding claim 34, the combination of Chen and Ajiki teaches everything as claimed in claim 32. In addition, Chen teaches wherein the camera module has two chamfer portions, and the two chamfer portions are diagonally arranged at opposite corners of the camera module (Fig. 2).

Regarding claim 35, Chen teaches everything as claimed in claim 31, but fails to teach
wherein the circuit board is preset with a pre-cut edge for forming the first chamfer portion.
However, in the same field of endeavor Ajiki teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in Chen to have wherein the circuit board is preset with a pre-cut edge for forming the first chamfer portion having a circuit board outside of a lens holder configuration with a chamfer allowing the camera module to be easy exchange and repair yielding a predicted result.

Regarding claim 36, Chen teaches everything as claimed in claim 31, but fails to teach
wherein the photosensitive component further includes a light-transmitting element, the lens holder includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element.
However, in the same field of endeavor Ajiki teaches
wherein the photosensitive component further includes a light-transmitting element (filter 45), the lens holder (43) includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element (41) (Figs. 1, 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in Chen to have wherein the photosensitive component further includes a light-transmitting element, the lens holder includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive 

Regarding claim 37, the combination of Chen and Ajiki teaches everything as claimed in claim 35. In addition, Ajiki teaches wherein the photosensitive component further includes a light-transmitting element (filter 45), the lens holder (43) includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element (41) (Figs. 1, 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in the combination of Chen and Ajiki to have wherein the photosensitive component further includes a light-transmitting element, the lens holder includes a supporting portion, a top of the supporting portion extends from a periphery to a center to define the light window, and the supporting portion supports the light-transmitting element in the photosensitive path of the photosensitive element for adding an optical filter improving picture quality of acquired images yielding a predicted result.

Regarding claim 38, the combination of Chen and Ajiki teaches everything as claimed in claim 37. In addition, Ajiki teaches wherein the supporting portion encapsulates peripheral sides of the light-transmitting element (Figs. 1, 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ajiki in the combination of Chen and Ajiki to have wherein the supporting portion encapsulates peripheral sides of the light-

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170285292) in view of Ajiki et al (US 20040247311) as applied to claim 32, and further in view of Skeete (US 10340306).
Regarding claim 33, the combination of Chen and Ajiki teaches everything as claimed in claim 32, but fails to teach
wherein the chamfer portion is implemented as a round chamfer, and the first chamfer portion is correspondingly implemented as a round chamfer.
However, in the same field of endeavor Skeete teaches
wherein the chamfer portion is implemented as a round chamfer, and the first chamfer portion is correspondingly implemented as a round chamfer (round chamfer 8 instead of chamfer 24) (Figs. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Skeete in the combination of Chen and Ajiki to have wherein the chamfer portion is implemented as a round chamfer, and the first chamfer portion is correspondingly implemented as a round chamfer for providing an alternative chamfer shape yielding a predicted result.

Claims 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170285292) in view of Ajiki et al (US 20040247311) as applied to claim 31, and further in view of Jung et al (US 20190149707).
Regarding claim 39, the combination of Chen and Ajiki teaches everything as claimed in claim 31, but fails to teach

However, in the same field of endeavor Jung teaches
wherein the photosensitive component further includes at least one electronic element, and the electronic element is attached to the circuit board and is electrically connected to the circuit board (Figs. 15-18; at least one electronic element on the circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Chen and Ajiki to have wherein the photosensitive component further includes at least one electronic element, and the electronic element is attached to the circuit board and is electrically connected to the circuit board for providing other electrical components in the imager circuit board to keep related electrical components together within the circuit board yielding a predicted result.

Regarding claim 40, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 39. In addition, Jung teaches
wherein the circuit board (110) further includes an electrical connection area, the lens holder and the photosensitive element define the electrical connection area, the electrical connection area has a chamfer area and an edge area (Fig. 18), the edge area and the chamfer area constitute the electrical connection area, and the electronic elements are arranged in the edge area (Figs. 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Chen, Ajiki and Jung to have wherein the circuit board further includes an electrical connection area, the lens holder and the photosensitive element define the electrical connection area, the electrical connection area has a chamfer area and an edge area, the edge area and the chamfer area constitute 

Regarding claim 41, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 41. In addition, Chen teaches wherein the optical lens abuts on a top side wall of the electronic device (Figs. 4).
Moreover, Jung teaches
wherein the edge area includes a top area, a side area and a corner area, and a width of the top area is narrower than a width of the side area and the corner area, and the electronic elements are installed on the side area and/or the corner area (Figs. 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Chen, Ajiki and Jung to have wherein the edge area includes a top area, a side area and a corner area, and a width of the top area is narrower than a width of the side area and the corner area, and the electronic elements are installed on the side area and/or the corner area for providing corner lens and electronic element configurations such that different camera module configuration can be obtained yielding a predicted result.

Regarding claim 42, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 40. In addition, Chen teaches wherein the optical lens has a second chamfer portion (112b, 112c), and the first chamfer portion corresponds to position of the second chamfer portion for forming the chamfer portion (Figs. 1, 4).

Regarding claim 43, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 42. In addition, Chen teaches 
the second chamfer portion abuts on two side walls of the corner of the electronic device (Figs. Figs. 1, 4).
Moreover, Jung teaches
wherein the edge area has a top area, a side area and a corner area, a width of the top area and the side area is narrower than a width of the corner area, and the electronic elements are installed in the corner area (Figs. 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in the combination of Zeng and Jung to have wherein the edge area has a top area, a side area and a corner area, a width of the top area and the side area is narrower than a width of the corner area, and the electronic elements are installed in the corner area for providing corner lens and electronic element configurations such that different camera module configuration can be obtained yielding a predicted result.

Regarding claim 44, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 42. In addition, Chen teaches wherein two adjacent edges (112c, 112b) of the second chamfer portion are implemented as straight edges for adhering the second chamfer portion to the two side walls of the corner of the electronic device (Figs. 1, 4).

Regarding claim 45, the combination of Chen, Ajiki and Jung teaches everything as claimed in claim 42. In addition, Chen teaches wherein one of two adjacent edges (112c, 112b) of the second chamfer portion is implemented as a straight edge for making the second chamfer portion adhere to a side wall of the corner of the electronic device (Figs. 1A, 4).


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al (US 20040247311) in view of Skeete (US 10340306).
Regarding claim 48, Ajiki teaches everything as claimed in claim 47, but fails to teach
wherein the first chamfer portion is implemented as a round chamfer, wherein the lens holder chamfer and the circuit board chamfer are implemented as round chamfers correspondingly.
However, in the same field of endeavor Skeete teaches
wherein the first chamfer portion is implemented as a round chamfer, wherein the lens holder chamfer and the circuit board chamfer are implemented as round chamfers correspondingly (round chamfer 8 instead of chamfer 24) (Figs. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Skeete in Ajiki to have wherein the first chamfer portion is implemented as a round chamfer, wherein the lens holder chamfer and the circuit board chamfer are implemented as round chamfers correspondingly for providing an alternative chamfer shape yielding a predicted result.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al (US 20040247311) in view of Jung et al (US 20190149707).
Regarding claim 50, Ajiki teaches everything as claimed in claim 47, but fails to teach
further include a series of electronic elements, wherein the electronic elements are attached to the circuit board and electrically connected to the circuit board.
However, in the same field of endeavor Jung teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in Ajiki to have further include a series of electronic elements, wherein the electronic elements are attached to the circuit board and electrically connected to the circuit board for providing other electrical components in the imager circuit board to keep related electrical components together within the circuit board yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696